Citation Nr: 0706105	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-07 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
skull fracture.

2.  Entitlement to service connection for residuals of a nose 
fracture.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for recurrent fever.

5.  Entitlement to service connection for an anxiety 
disorder, NOS, with cognitive deficits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The claims file does not include a current medical 
diagnosis of residuals of a skull fracture.  

3.  The claims file does not include a current medical 
diagnosis of residuals of a nose fracture.  

4.  Migraine headaches were not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 

5.  Recurrent fever was not demonstrated during the veteran's 
service, and a preponderance of the competent evidence of 
record is against concluding that such disorder was caused or 
aggravated by service. 
6.  An anxiety disorder, NOS with cognitive defects was not 
demonstrated during the veteran's service, and a 
preponderance of the competent evidence of record is against 
concluding that such disorder was caused or aggravated by 
service. 


CONCLUSIONS OF LAW

1.  A head fracture was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006). 

2. A nose fracture was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.  Migraine headaches were not incurred or aggravated by 
active military service, nor may they be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006). 

4.  A recurrent fever was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

5.  Anxiety disorder, NOS, with cognitive defects was not 
incurred or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that the 
veteran was provided VCAA notification in May 2003 and May 
2005.  

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claims for service connection, 
no disability rating or effective date is being assigned; 
there is accordingly no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.   

Factual Background

Service medical records received in March 2004 reflect the 
veteran sustained a fracture of his nose in July 1955.  
Service medical records do not show that the veteran was 
treated for a skull fracture, migraine headaches, a recurrent 
fever, or any acquired psychiatric disorder during service.  
The October 1955 separation physical examination noted no 
physical or psychiatric problems. 

Private treatment records from December 1978 to December 
1980, document that in December 1978, the veteran sustained 
work-related injury to his head, neck and back.  According to 
a May 1979 examination, the veteran reported headaches 
associated with the December 1978 injury.  Significantly, he 
reported that his past medical history did not contribute to 
his headaches and neck pain.  The diagnostic impression was 
post traumatic headaches.  May 1979 X-ray studies of the head 
and neck were normal.

In his April 2003 claim for compensation, the veteran stated 
that he had suffered from migraine headaches, recurrent 
fever, and a nervous disorder since 1972.

During a September 2003 VA medical examination the veteran 
related that during service, he sustained trauma to his body 
and face resulting in a fractured nose.  His complaints 
included throbbing headaches, occasional nose bleeds and 
blurry vision.  Physical examination revealed no nasal or 
skull deformity, some tenderness of the nasal bridge, no 
forehead pain, and no fever.  The assessment was skull and 
nose fracture, 49 years ago with no objective residuals.  A 
skull series X-ray study found no fracture.

The veteran was afforded a VA psychiatric examination.  He 
described the accident that he suffered in service.  After 
completing the examination, anxiety disorder, NOS, with 
cognitive defects was diagnosed.  The examiner also concluded 
that the veteran did not have a neuropsychiatric disorder 
that was related to service.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006). 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).  

The veteran asserts that the claimed disorders are related to 
his military service.  The Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  A review of the records 
finds that there are no clinical findings of current 
residuals of a nasal or skull fracture.   A medical examiner 
has specifically refuted any association between the claimed 
mental disorder and service.  Likewise, headaches were not 
shown in service and have been associated with a post service 
event rather than to any incident in service.  A recurrent 
fever is not shown in service, or for that matter, even the 
current medical evidence does not demonstrate the presence of 
a pertinent diagnosis in those regards. 

While service medical records were not available to the VA 
examiners who conducted the September 2003 examinations.  The 
VA General Counsel, in a binding precedent opinion, indicated 
that 38 C.F.R. § 4.1 does not require that the medical 
history of disability be obtained from the examiner's review 
of prior medical records as opposed to the oral report of the 
person examined, nor is a medical records review required in 
all circumstances where a rating examination is conducted 
pursuant to the duty to assist.  The VA General Counsel has 
concluded that an examiner's review of a veteran's prior 
medical records may not be necessary in all cases, depending 
upon the scope of examination and the nature of the findings 
and conclusions.  VAOPGCPREC 20-95.  In this case, the 
relevant medical history was considered by the respective 
examiners, and thorough examinations were documented.  Under 
the circumstances and in consideration of the scant medical 
evidence in the veteran's service medical records, the Board 
concludes that absence of service medical records at the time 
of the September 2003 VA examinations did not operate to 
prejudice the veteran.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for residuals of a skill fracture is 
denied.  

Service connection for residuals of a nose fracture is 
denied.  

Service connection for migraine headaches is denied.  

Service connection for recurrent fever is denied.  

Service connection for an anxiety disorder, NOS with 
cognitive defects is denied.  



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


